DETAILED ACTION
Status of the Claims
	Claims 1-4 and 6-9 are pending in the instant application and are being examined on the merits in the instant application.
Claim Status Identifiers
	Notice: According to 37 C.F.R. 1.121 manner of making amendments in application component (c) claims, states that Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). In the instant case applicant did not use the correct claim identifiers. For instance the correct claim status identifier of claim 1 should be (Currently Amended) and the claim identifier for the dependent claims that are not amended should be (Previously Presented).
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 06/26/2015, the filing date of the Foreign Priority document EPO 15173997.6.

Information Disclosure Statement
	The information disclosure statement submitted on 11/25/2019 was/were filed after the mailing date of the first office action on the merits, however Applicants have indicated that the appropriate fees have been paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 4, 8 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over ELMESKI (US 2005/0118231; published June 2005) in view of DOSHI (US 2011/0229551; published September 2011); Saettone et al. (“Evaluation of muco-adhesive properties and in vivo activity of ophthalmic vehicles based on hyaluronic acid,” 1989, International Journal of Pharmaceutics, Vol. 51, pp. 203-212); Roy et al. (“Polymers in Mucoadhesive Drug-Delivery Systems: A Brief Note,” 2009, Koninklijke Brill; Designed Monomers and Polymers, Vol. 12, pp. 483-495); YOUNG (“Hyaluronic Acid-based Nanofibers via Electrospinning,”  M.S. Thesis of Denice S. Young, North Carolina State University, 2006, pp. 1-97); Um et al. (“Electro-Spinning and Electro-Blowing of Hyaluronic Acid,” 2004, American Chemical Society; Biomacromolecules, Vol. 5, pp. 1428-1436) and CHU (US 2006/0046590; published March, 2006).
Applicants Claims
	Applicant claims a pharmaceutical composition for use in the treatment or prevention of ophthalmologic diseases or disorders, wherein the pharmaceutical composition consists of a solid carrier in form of a non-woven or woven made of water-soluble fibers and at least one therapeutically active agent, wherein the solid carrier is impregnated with said at least one therapeutically active agent and wherein the solid carrier disintegrates upon contact with the eye within a time period of ≤ 10 seconds, wherein the water-soluble fibers comprise 80 wt. % of hyaluronan (hyaluronic acid) or a pharmaceutically acceptable salt thereof or of a mixture of hyaluronan and at least one hyaluronan derivative, and 20 wt.% of poly(ethylene glycol) (PEG), relative to the total weight of the composition (instant claim 1).

Claim interpretation: The examiner is interpreting the claim term “poly(ethylene glycol) (PEG)” to be synonymous with polyethylene oxide (PEO) in the context of the claimed invention because the instant specification discloses the molecular 

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ELMESKI teaches solid dosage forms for ocular administration of active principles including an active agent and a water-soluble excipient (see whole document). 
	ELMESKI teaches that “Dry solid forms of the insert type to be deposited in the conjunctival cul-de-sac have appeared since 1973. These inserts are generally composed of a matrix of insoluble polymers intended to release active principle in a prolonged fashion. […] The use of this type of insert is also desired for the administration of a precise dose of an active principle.” ([0004]). ELMESKI further teaches that “It would […] be desirable to have available solid dosage forms for the ocular administration of active principles [that] make possible rapid release of the latter.” and “It is generally always desirable to limit as far as possible the 
	ELMESKI teaches that their dosage forms can disintegrate in the conjunctival cul-de-sac ([0012]), and that “The water soluble excipient biocompatible with an ophthalmic use is advantageously chosen from water-soluble polymers.” ([0023]). ELMESKI teaches the water-soluble excipient can be present in a concentration of approximately 40% to 99.9% ([0026]).
 	ELMESKI teaches the inclusion of excipients including polyethylene glycol (PEG), povidone, and hyaluronic acid ([0028], [0029] & [0058]) (instant claims 1 (hyaluronan, PEG) & 8 (povidone). ELMESKI teaches the polyethylene glycol is present in an amount of about 10 wt. % ([0084], Example 5) (instant claim 1, PEG amount).
	ELMESKE teaches pharmacologically active agents including dexamethasone, diclofenac, gentamicin, pilocarpine, and timolol, among others ([0037]) (instant claim 8).
	ELMESKE teaches that the administration is suitably done with a device that facilitates administration ([0041]), and the treatment of dry eye syndrome ([0046]).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	DOSHI teaches drug delivery using nanofiber compositions which incorporate an active ingredient for delivery into a bodily fluid (see whole document, particularly the abstract). DOSHI teaches that “There is a pressing need for an improved drug delivery system especially for the eye. The drug delivery compositions and methods of this invention are directed toward this goal. […] The active ingredient is delivered in a controlled manner by placing the nanofiber web into the bodily fluid which allows the drug embedded in the nanofiber to be released in a controlled and longer lasting manner.” ([0009]).
	DOSHI teaches the polymers used to make the nanofibers need to be biocompatible and include polyethylene oxide (PEG), hyaluronic acid, among others, and blends or copolymers ([0018]). DOSHI teaches that “In one embodiment of this invention, the nanofiber mat is formed into a pledget to be soaked in solutions of active ingredients for use as a [drug delivery system] placed in the conjunctival fornices for treatment of ocular diseases.” ([0021]).
	Saettone et al. teaches that “the development of vehicles endowed with the capacity of adhering to the conjunctival tissue and/or to its mucin coating might 
	Roy et al. teaches “Factors Affecting Mucoadhesion” including that “Polymers usually diffuse into the mucosal layer and thereafter adhere to the layer by forming intermolecular entanglements. With the increase in the molecular mass of the polymer chain there is an increase in the mucoadhesiveness of a polymer. In general, polymers having a molecular mass ≥ 100 kDa have been found to have prima facie obvious to select PEG (or PEO) having a molecular weight of 400 kDa in the ophthalmic drug delivery system taught by ELMESKE.
	Um et al.1 teaches electro-spinning and electro-blowing of hyaluronic acid (HA) (see whole document), including that “Because of its unique rheological properties and complete biocompatibility, HA has been used quite extensively in many biomedical applications, including ophthalmology, drug delivery, dermatology, surgery, and medical implants.” (p. 1428, col. 1, lines 7-11). Um et al. further teaches that while HA has been widely used in biomedical applications, and electro-spinning is an attractive platform for the production of nanofiberous HA, “To the best of our knowledge, the electro-spinning HA solution (without cross-linking reaction) has never been accomplished. We believe that the major hurdle is the w = 3,500,000; 3,500 kDa) and a low molecular weight species (Mw = 45,000; 45 kDa) (p. 1429, col. 1, Experimental Section, lines 1-4).
	Um et al. teaches that “It has been demonstrated that polymer concentration (thus solution viscosity) plays perhaps one of the most important roles in electro-spinning. When the solution concentration is low [….], the likelihood of intermolecular entanglement among the individual polymer molecule chains, although present, it is relatively low. Under this condition, when the solvent is removed, a string-and-bead morphology is usually produced due to the fluctuations of concentration […]. On the other hand, if the polymer concentration is too high, the electric force may not be able to overcome the high viscosity of the solution, leading to a failure to form a polymer jet and consequently a failure to achieve the electro-spinning process. Therefore, it is logical to argue that the electro-spinning process can be operated within a concentration range, over which the polymer solution possesses sufficient molecular entanglements but a relatively weak resistance to form a polymer jet from the fluid droplet at the spinneret, i.e., the 
	Um et al. teaches that “The presence of the weak acid makes the polymer a polyelectrolyte, leading to intermolecular associations between HA molecules and, consequently, unusually high viscosity for HA solution even at fairly low concentrations. The difficulty in preparing highly concentrated HA solution is intimately related to poor ability to electro-spin HA solutions.” (p. 1430, col. 2, 3rd paragraph).
	Um et al. teaches that “It is well-known that polymer chain entanglements above the overlap concentration promote the fiber formation during electro-spinning. However, the solution viscosity can rapidly increase at concentrations above the overlap concentration value. For associating polymers, such as HA, the 
	Um et al. goes on to describe electro-blowing of HA (p. 1433-1434) and concludes that “To improve the electro-spinning process, several new schemes were tested, including the control of HA concentration and viscosity by mixing of HA samples with different molecular weights, as well as by adding ethanol into HA aqueous solutions. These schemes, however, were not sufficiently effective to overcome the high viscosity of HA solution at relatively low concentration. Only 
	YOUNG discusses the work of Um et al. (referenced as Chu et al.) on pages 22-24. YOUNG teaches electrospinning is a novel technology that uses an electric field to form fibrous materials from a polymer solution, and unlike traditional spinning techniques electrospinning can produce fibers in the order of 100 nm (abstract). YOUNG further teaches that “For purposes of this study, hyaluronic acid (HA), a widely used biopolymer found in the extracellular matrix, was the chosen polymer to investigate the successful production of HA nanofibers for use in tissue engineering.” (see whole document). YOUNG further teaches that  “As hyaluronic acid (HA) is known to have a high viscosity at relatively low concentrations, electrospinning the polymer is very challenging. However, HA is an ideal biomaterial for drug-delivery, ophthalmology, and even dermatology as it is immuno-neutral and has excellent properties for these applications, including a high surface tension and viscosity. Overcoming the this high viscosity to successfully find the threshold between molecular weight, viscosity, and spinning parameters, are the challenges faced in fabricating nanofibers of HA for potential use in tissue engineering applications.” (p. 1, last paragraph, p. 21, last paragraph). YOUNG further teaches that “In addition, the polymer blending with another biocompatible 
	YOUNG discussed the state of the art regarding electrospinning indicating that PVA, PVP and PEO have been successfully electrospun, and to their knowledge no published work reports the successful electrospinning of hyaluronic acid nanofibers. Though YOUNG does acknowledge the work of CHU in electroblowing HA nanofibers where an identical electrospinning apparatus is used with the addition of a blowing machine (p. 22, first paragraph). 
	YOUNG teaches the solution parameters for electro-spinning (p. 25, §3.6.2) including that “As stated previously, HA is known to have a high viscosity and surface tension. High values of these parameters make successful electrospinning extremely challenging. The key solution parameters investigated throughout this research include solution concentration, viscosity, pH, solution evaporation rate, and molecular weight. To ensure successful electrospinning, it is critical that the viscosity of the HA solutions be controlled. Sodium chloride (NaCl) and polyethylene oxide (PEO) were used as viscosity modifiers. PEO is another 
	YOUNG teaches that “Five different blend solutions were created at various ratios of HA:PEO, including 80:20, 70:30, 60:40, and 50:50 ratios of HA:PEO.” (p. 53, lines 10-12) (instant claims 1, 14 & 15, HA:PEG ratio).YOUNG teaches that “The fabrication of HA into nanofibrous non-woven membranes from aqueous solution was successfully carried out only after the blending of the polymer with polyethylene oxide (PEO).” (p. 67, lines 16-18) (instant claim 1, “solid carrier in the form of a non-woven […] made of water soluble fibers”).
	Regarding the dissolution of the solid carrier (i.e. “wherein the solid carrier disintegrates upon contact with the eye within a time period of ≤ 10 seconds” CHU reported that the electro-spun HA nano-fibrous membranes, due to the large surface-to-volume ratios, dissolve instantly in water (US 2006/0046590 A1: [0016] & [0040]), accordingly, the nonwoven nanofibrous membranes of CHU had the inherent property of dissolving instantly in water. And the PEO taught by YOUNG is also water soluble such that the large surface-to-volume ratio of the HA:PEO blended nanofibers would also reasonably had this property. And while CHU appears somewhat critical of this property, a person seeking an ocular dosage form consistent with the teachings of ELMESKI would have seen this as a distinct advantage in ocular delivery. Furthermore, given that Saettone et al. teaches 
	Regarding the combination of HA and an HA-derivative such as HAE, it would have been prima facie obvious to combine the two in an appropriate amount in order to obtain a blend with the benefits of each.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a dry solid dosage form for insertion into the eye of a patient suffering from an eye disease, such as dry eye syndrome, the solid dosage form dissolving on contact with the eye mucosa to deliver a specific dose of a drug, as taught by ELMESKE, and to formulate the dosage form as a solid HA/PEG nanofiber composition consistent with the teachings of Um et al. (Chu et al.) and YOUNG including 400 kDa PEG with increased prima facie obvious to include a hyaluronic acid derivative in order to enhance the drug loading into the hyaluronic acid composition by modifying the structure, for example, increasing the hydrophobic character to enhance loading of a more hydrophobic drug.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because Um et al., CHU and YOUNG teaches how to make hyaluronic acid nanofibers and it would have required no more than an ordinary level of skill in the art to include a drug, particularly in view of the teachings of ELMESKI, DOSHI and Saettone et al. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ELMESKI in view of DOSHI; Saettone et al.; Roy et al.; YOUNG; Um et al. and CHU as applied to claims 1-2, 4, 8 and 9 above, and further in view of BECHTOLD (US 3,075,527; published January 1963).
Applicants Claims
	Applicant claims a pharmaceutical composition for use in the treatment or prevention of ophthalmologic diseases or disorders, as discussed above. Applicants further claim the solid carrier is in the form of a strip. Applicants further claim the solid carrier is attached to a handle or tip.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ELMESKI teaches solid dosage forms for ocular administration of active principles including an active agent, as discussed above and incorporated herein by reference.

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ELMESKI is that ELMESKI does not expressly teach nanofibers of hyaluronic acid and poly(ethylene glycol) as the water-soluble excipient biocompatible with opthamalic use, or the use of a particular applicator that is a strip with a handle and a tip.
	DOSHI teaches drug delivery using nanofiber compositions which incorporate an active ingredient for delivery into a bodily fluid, as discussed above and incorporated herein by reference. Saettone et al. teach the combination of hyaluronic acid (HA) and pilocarpine or tropicamide administered as an ocular insert to rabbits, as discussed above and incorporated herein by reference. Chu et al. teaches methods for producing electro-spinning and electro-blowing hyaluronic acid nonwoven nanofibrous membranes, as discussed above and incorporated herein by reference.
	BECHTOLD teaches an applicator to apply dry medicaments to the eye in the treatment of ophthalmic diseases (col. 1, lines 20-25). BECHTOLD teaches the preferred form of the ophthalmic applicator is an elongated flat strip (col. 1, lines 40-41), that is cut and sterilized, each strip including a quantity certain of medicament (col. 1, lines 55-60). BECHTOLD further teaches that the applicator can be any shape convenient for insertion into the eye, and can have a varnished 
Applicant’s Figure 1
BECHTOLD Figure

    PNG
    media_image1.png
    332
    166
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    334
    media_image2.png
    Greyscale



The instant specification describes the figure as follows: “In Figure 1 an embodiment where the solid carrier is attached to a handle is schematically depicted. In detail, the solid carrier (1) is attached to a handle (2), which can be disposable or re-usable.”

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a dry solid dosage 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce an applicator strip with the solid ocular dosage form according to the teachings of YOUNG as discussed above, and further in view of BECHTOLD. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claims 3 is, and claims 4, 8-9 are further, rejected under 35 U.S.C. 103 as being unpatentable over ELMESKI in view of DOSHI; Saettone et al.; Roy et al.; YOUNG; Um et al. and CHU as applied to claims 1-2, 4, 8 and 9 above, and further in view of VELEBNY (US 2014/0120069; published May 2014).
	Claims 4, 8-9 are rejected to the extent that they depend from claim 3.
Applicants Claims
	Applicant claims a pharmaceutical composition for use in the treatment or prevention of ophthalmologic diseases or disorders, as discussed above. Applicants further claim the 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ELMESKI teaches solid dosage forms for ocular administration of active principles including an active agent, as discussed above and incorporated herein by reference. 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ELMESKI is that ELMESKI does not expressly teach nanofibers of hyaluronic acid and poly(ethylene glycol) as the water-soluble excipient biocompatible with opthamalic use, or the preferred derivatives of hyaluronic acid such as an alkyl derivative.
	DOSHI teaches drug delivery using nanofiber compositions which incorporate an active ingredient for delivery into a bodily fluid, as discussed above and incorporated herein by reference. Saettone et al. teach the combination of hyaluronic acid (HA) and pilocarpine or tropicamide administered as an ocular insert to rabbits, as discussed above and incorporated herein by reference. YOUNG teaches methods for producing electro-spinning and hyaluronic acid nonwoven nanofibrous membranes, as discussed above and incorporated herein by reference.
	VELEBNY teaches hyaluronic acid derivatives  for controlled release systems, having improved release characteristics (see whole document, particularly the abstract and Summary of the intention sections). VELEBNY teaches the species of hyaluronic acid derivative, azidyl hyaluronan ([0015], formula III). VELEBNY teaches that the hyaluronic acid derivatives can be combined with drugs such as analgesics, antibiotics, antimicrobials, cytostatics, anticancer, anti-inflammatory, would healing agents and anesthetics ([0021]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a dry solid dosage form for insertion into the eye of a patient suffering from an eye disease, such as dry eye syndrome, the solid dosage form dissolving on contact with the eye mucosa to deliver a specific dose of a drug, as taught by ELMESKE, and to formulate the dosage form as a solid hyaluronic acid nanofiber composition including a drug for the benefits the hyaluronic acid provides, such as good mucoadhesive properties and enhanced bioavailability a drug (as taught by Saettone et al.), and the benefits the nanofiber provides including enhanced drug loading and enhanced surface area for immediate disintegration upon contact with the mucosa thereby delivering a fixed dose of drug, as suggested by DOSHI and YOUNG, and further to include polyethylene glycol (PEG, POE) in order to lower the viscosity of the HA solution for electrospinning as taught by YOUNG; and further to utilize an appropriate hyaluronic acid derivative as taught by VELEBNY for improving the release characteristics of a drug in the ocular solid dosage form.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because YOUNG teaches how to make hyaluronic acid nanofibers prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 6-7 are rejected further under 35 U.S.C. 103 as being unpatentable over ELMESKI in view of DOSHI; Saettone et al.; Roy et al.; YOUNG; Um et al. and CHU as applied to claims 1-2, 4, 8 and 9 above, and further in view of BECHTOLD (US 3,075,527; published January 1963) and VELEBNY (US 2014/0120069; published May 2014).
	This ground of rejection is over claims 6 & 7 to the extent that they depend from claim 3.
Applicants Claims
	Applicant claims a pharmaceutical composition for use in the treatment or prevention of ophthalmologic diseases or disorders, as discussed above. Applicants 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ELMESKI teaches solid dosage forms for ocular administration of active principles including an active agent, as discussed above and incorporated herein by reference.

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ELMESKI is that ELMESKI does not expressly teach nanofibers of hyaluronic acid as the water-soluble excipient biocompatible with opthamalic use, or the use of a particular applicator that is a strip with a handle and a tip.
	DOSHI teaches drug delivery using nanofiber compositions which incorporate an active ingredient for delivery into a bodily fluid, as discussed above and incorporated herein by reference. Saettone et al. teach the combination of hyaluronic acid (HA) and pilocarpine or tropicamide administered as an ocular insert to rabbits, as discussed above and incorporated herein by reference. YOUNG teaches 
	BECHTOLD teaches an applicator to apply dry medicaments to the eye in the treatment of ophthalmic diseases, as discussed above and incorporate herein by reference.
	VELEBNY teaches hyaluronic acid derivatives  for controlled release systems, having improved release characteristics, as discussed above and incorporated herein by reference.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a dry solid dosage form for insertion into the eye of a patient suffering from an eye disease, such as dry eye syndrome, the solid dosage form dissolving on contact with the eye mucosa to deliver a specific dose of a drug, as taught by ELMESKE, and to formulate the dosage form as a solid hyaluronic acid nanofiber composition including a drug for the benefits the hyaluronic acid provides, such as good mucoadhesive properties and enhanced bioavailability a drug (as taught by Saettone et al.), and the benefits the nanofiber provides including enhanced drug loading and enhanced surface area for 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce an applicator strip with the solid ocular dosage form according to the teachings of YOUNG as discussed above, and further in view of BECHTOLD. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
03/05/2019 have been fully considered but they are not persuasive.
	Applicants argue that “the ratio of hyaluronan to PEG recited in independent claim 1 is not disclosed by any of the presently cited documents, and that none of the cited documents (alone or in combination) describes any carrier that is capable of disintegrating within ≤ 10 seconds upon contact with the eye.” (p. 7, 3rd paragraph).
	In response the examiner argues that both hyaluronic acid and poly(ethylene glycol) were both known to be useful in ophthalmologic compositions. For example, Um et al. teaches that “Because of its unique rheological properties and complete biocompatibility, HA has been used quite extensively in many biomedical applications, including ophthalmology […].” (p. 1428, col. 1, first paragraph). And the prior art also teaches PEG as useful for ophthalmologic compositions, for example, Saettone et al. teaches mucoadhesiveness as an approach to improving the bioavailability of ophthalmic medications (p. 203, col. 1, line 8 to col. 2, line 4), and Roy et al. teaches that “PEG of 400 kDa has got excellent mucoadhesiveness” and that “The common sites of application where mucoadhesive polymers have the ability to deliver pharmacologically active agents include the oral cavity, eye conjunctiva […].” (p. 489, §5, first paragraph). Specifically regarding the claimed 2, YOUNG teaches that “Five different blend solutions were created at various ratios of HA:PEO, including 80:20, 70:30, 60:40, and 50:50 ratios of HA:PEO.” [emphasis added](p. 53, lines 10-12) (instant claims 1, 14 & 15, HA:PEG ratio), a teaching which encompasses the claimed amounts of hyaluronic acid and PEG (or PEO) (MPEP §2144.05-I).
	Furthermore, while the prior art does not expressly teach how long the compositions take to disintegrate upon contact with the eye, the compositions suggested by the prior art are identical or substantially identical to those claimed. And further ELMESKI teaches that their dosage forms can disintegrate in the conjunctival cul-de-sac ([0012]), and that “The water soluble excipient biocompatible with an ophthalmic use is advantageously chosen from water-soluble polymers.” ([0023]). Thus, the burden is properly shifted to Applicants to show the claimed property of “wherein the solid carrier disintegrates upon contact with the eye within a time period of ≤ 10 seconds” (MPEP §2112.01). The examiner particularly notes that “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” (MPEP §2145-II).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants repeatedly argue that ELMESKI fails to teach fibers (p. 7, last paragraph; p. 8, 2nd paragraph; p. 9, last paragraph; p. 13, last paragraph
	In response the examiner argues that this is a clear case of piecemeal analysis (i.e. against the references individually) ignoring all of the secondary references. The fiber limitation is not taught or relied on by ELMESKI but rather DOSHI. The solubility of the HA nanofibers is clearly taught by CHU as an a property of their nanofiber composition. ELMESKI is not relied on for the amount of the HA, rather YOUNG teaches an 80:20 blend of HA:PEG, and Roy et al. in view of Saettone et al. suggests inclusion of PEG having a molecular weight of about 400 kDa, and newly cited Um et al. suggest lower molecular weight HA as improving electro-spraying.
	Applicants further argue that “the shortest time of dissolution of the dosage form of El Meski is 2 minutes […] Paragraph [0108] further suggests that the dissolution time may be even 12 to 24 hours. Such a long dissolution is not desirable in the composition according to the instant application […].” (p. 8, 3rd paragraph).
	The solubility of the HA nanofibers is clearly taught by CHU as an a property of one of their nanofiber compositions “such electro-spun nano-fibrous membranes, due to the very large surface-to-volume ratios, dissolve instantly in water.” ([0016]). 
	Applicants further argue that the compositions of ELMESKI are substantially devoid of PEG citing paragraphs [0033] and [0035], and thus teaches away from using PEG (p. 9, last two paragraphs).
	In response the examiner argues that ELMESKI clearly teaches PEG as a lubricant for inclusion in their invention in paragraphs [0027] and [0028]. Furthermore, this again is a piecemeal analysis ignoring the teachings of the secondary references that suggest including PEG, specifically in a HA-nanofiber composition produced using electro-spinning technology.
	Applicants argue that DOSHI “is very general, and any specific combination of HA and PEG, concentrations thereof, or dissolution times of the form, are not taught or suggested. Paragraph [0018] presents a long list of any possible biocompatible, biodegradable polymers.” And that “Furthermore, poly(ethylene oxide) (PEO) having the molecular weight up to 20,000 g/mol is biocompatible and biodegradable. And so, Doshi, if using PEO, would thus use PEO having the 
	In response the examiner argues that again Applicants are relying on a piecemeal analysis and are therefore not convincing. The examiner is unclear where Applicants are deriving the statement that “Furthermore, poly(ethylene oxide) (PEO) having the molecular weight up to 20,000 g/mol is biocompatible and biodegradable.” which does not appear to be disclose in DOSHI. Appropriate clarification is again requested.
	Applicants point to their Examples including PEO having a Mw = 400 KDa, i.e. 400,000 g/mol (p. 11, lines 2-3). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., PEO having a Mw = 400 KDa, i.e. 400,000 g/mol) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicants further argue that the DOSHI reference prefers the PLGA polymer, and that in paragraph [0036] DOSHI explicitly mentions that in case of placing the nanofibers in the eye, they must be positioned in such a manner so as to minimally impair the vision, which is unnecessary for the present invention (p. p. 11, paragraphs 2-3).

	Applicants argue that Saettone et al. does not use fibers, makes no mention of the combination of hyaluronic acid and PEG, and the HAE (HA-derivative) had disadvantageous properties such as not swelling, erosion lasting 6-hours, strong adhesion, and no uniform film was created (p. 12).
	In response the examiner argues that Saettone et al. is not relied on for teaching fibers, or PEG and that the argument by the examiner is to utilize HAE as part of a nanofiber HA/PEG composition where the properties disclosed by Saettone et al. would not have been expected to be the same. The examiner maintains that the reasoning for utilizing an HA-derivative in a HA/PEG nanofiber drug delivery system is to enhance the solubility of some types of drugs that do not have good compatibility with HA.
nd paragraph).
	In response the examiner argues that again Applicants are relying on a piecemeal analysis and are therefore not convincing. The prior art also teaches PEG as useful for ophthalmologic compositions, for example, Saettone et al. teaches mucoadhesiveness as an approach to improving the bioavailability of ophthalmic medications (p. 203, col. 1, line 8 to col. 2, line 4), and Roy et al. teaches that “PEG of 400 kDa has got excellent mucoadhesiveness” and that “The common sites of application where mucoadhesive polymers have the ability to deliver pharmacologically active agents include the oral cavity, eye conjunctiva […].” [emphasis added](p. 489, §5, first paragraph).
	Applicants argue that “Young also does not disclose the combination of HA to PEG recited in the present claims. Young describes five different blend solutions 
	In response the examiner argues that again Applicants are relying on a piecemeal analysis and are therefore not convincing. In particular, YOUNG utilizes a specific molecular weight of HA 1.5 million Daltons; HyluMed®; 1 million Daltons; and 680,000 Daltons in combination with PEO (MW = 900,000) (p. 33, §4.1 Materials). The teachings of the prior art make clear that the molecular weight of the hyaluronic acid is important see, e.g., Um et al. p. 1430, col. 2, §Polymer Blends by Addition of Low Molecular Weight HA, and that PEG having a molecular weight of about 400,000 Daltons is ideal for mucoadhesion (Roy et al.) which as suggested as an advantage by Saettone et al. Thus, the examiner argues that the given a different molecular weight of HA in combination with a different molecular weight of HA, one of ordinary skill would have selected an appropriate ratio of HA:PEG 
	Applicants criticize Um et al. arguing that “Um does nothing to suggest fibers of components in the recited ranges, with a form that can disintegrate in :s; 10 seconds. As such, Um (like Roy) simply does not add anything that cures the deficiencies of El Meski and the other references.” (p. 14, last paragraph).
	In response the examiner argues that again Applicants are relying on a piecemeal analysis and are therefore not convincing. Applicants raised the issue of the teachings of YOUNG being inoperable (p. 14, first paragraph), and upon consideration of this specific issue the prior art clearly teaches a solution to the problem of producing fibers using HA as per the teaching of Um et al. detailed above.
	Applicants argue that CHU relates to electro-spinning of HA or a mixture of HA with various molecular weights, optionally with ethanol for electro-spinning and that “such an acidic medium degrades HA to low molecular weights. PEG is not used in either of the two cited documents” (p. 15, first paragraph).
	In response the examiner argues that again Applicants are relying on a piecemeal analysis and are therefore not convincing. The examiner sees no 
Conclusion
	Claims 1-4 and 6-9 are pending and have been examined on the merits. The instant specification is objected. Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619           





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Um et al. includes 3 common authors with CHU (US 2006/0046590) and appears to be Reference 24 cited in CHU paragraphs [0016] and [0040]; also see US 2005/0073075 which appears to be related to Um et al. and CHU.
        2 The examiner notes that the instantly rejected claims do not use the term “ratio”.